DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 11/30/2021.  Claims 1-20 are pending and an action on the merits is as follows.	
Title has been amended previous objection is hereby been withdrawn
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/30/2021, with respect to claims 1-20 have been fully considered and are persuasive.  Specifically, the applicant amended claims to further distinguish over the applied prior art. The rejections of claims 1-20 are hereby withdrawn.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please delete the current title and replace with the following “DISPLAY DEVICE COMPRISING A BENDABLE LIGHT-TRANSMISSIVE LAYER AND MANUFACTURING METHOD THEREOF”

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 13 ,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1;specifically, the prior art fails to teach or suggest Display Device/Method of Making “wherein the outer frame covers the second surface of the  backlight module and side  surfaces of the optical film and the light guide plate, and the bendable light-transmissive layer at least partially covers the light exit surface of the display panel, the plurality of panel sides and the plurality of module sides to fix the display panel and the backlight module, and an orthographic projection of the light exit surface of the display panel on the light incident surface of the display panel falls within an orthographic projection of the bendable light transmissive layer on the light incident surface of the display panel” in combination with other features of the present claimed invention.
Regarding claims 2-12 and 14-20,  these claims are allowable for the reasons given for these claims and  because of their dependency status on claim them.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/TRACIE Y GREEN/Primary Examiner, Art Unit 2879